[Cite as Bowling v. Bowling, 2021-Ohio-1857.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




 KRISTIE BOWLING,                               :

        Appellee,                               :     CASE NO. CA2020-02-014

                                                :             OPINION
     - vs -                                                    6/1/2021
                                                :

 DARIN BOWLING,                                 :

        Appellant.                              :




              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                              Case No. 11DR35106


Alexander, Wagner & Kinman, Christopher M. Alexander, 423 Reading Road, Mason, Ohio
45040, for appellee

The Lampe Law Office, LLC, Stephen J. Otte, 9277 Centre Pointe Drive, Suite 100, West
Chester, Ohio 45069, for appellant



        HENDRICKSON, J.

        {¶1}    Darin Bowling ("Father") appeals from the decision of the Warren County

Common Pleas Court, Domestic Relations Division, which resolved multiple post-decree

issues between Father and Kristie Bowling ("Mother"). For the reasons discussed below,

this court affirms the decision.
                                                                    Warren CA2020-02-014

       {¶2}    The parties married in 2004 and twin daughters were born of the marriage in

2006. Mother filed for divorce in 2011 and in 2012, the court issued the parties a final

decree of divorce and a shared parenting plan ("SPP"). The SPP provided that both parents

were residential parents and would enjoy equal parenting time. With regard to shared

expenses related to the daughters, and specifically with regard to extracurricular activities,

the SPP provided that the parties would be equally responsible for extracurricular activity

expenses so long as the parties agreed to those activities prior to enrollment. The SPP

further provided that Father would pay 65% and Mother 35% of the daughters' uninsured

medical expenses.

       {¶3}    In March 2018, Mother moved to modify the SPP. She asked the court to

revise the SPP's communication provisions and limit the frequency and length of Father's

communications with Mother and the daughters during Mother's parenting time. Mother

claimed that Father was extremely controlling and was harassing Mother via telephone calls

and text messages by asking for information on what the daughters were doing during her

parenting time. Mother argued that if she did not respond quickly enough, or if Father was

not satisfied with her response, he would involve the daughters and begin questioning them

separately.

       {¶4}    In turn, Father moved to terminate or modify the SPP. Father raised various

concerns about Mother's conduct, including alleging that she would "incessantly contact"

the daughters during his parenting time. Father later filed a motion for contempt wherein

he claimed that Mother had not paid for her portion of expenses related to the daughters'

medical needs, specifically, payments to the daughters' counselor, and sports-related

extracurricular activities.

       {¶5}    In February 2019, the parties appeared before a magistrate for a hearing on

the various issues raised. During the hearing, the parties reached an agreement on a

                                            -2-
                                                                    Warren CA2020-02-014

majority of the issues, which they read into the record.

       {¶6}   Following the hearing, the parties could not agree on a written order

memorializing the agreement. Instead, the parties each submitted a proposed agreed order

to the magistrate. On May 1, 2019, the magistrate issued a decision that appended and

incorporated Father's proposed order, with certain modifications.

       {¶7}   In relevant part, the agreed order provided that the parties would retain the

SPP in its current form. The order further provided that both parents were to "reduce their

texting, emailing and telephone contact with the children while the children are in the care

of the other parent." The order further specified that the parent not currently engaged in

parenting time would be permitted to contact the daughters once in the morning and once

again between the hours of 9 and 10 p.m. and would also be free to reply to communication

from the daughters, but should keep such responses to a minimum.

       {¶8}   With respect to disputed expenses, the order provided that Father would

submit to Mother his list of claimed expenses for which he sought reimbursement and that

if Mother disputed any of those expenses, the parties would submit the issue to the court

for resolution.

       {¶9}   The order specifically did not incorporate, and struck out, a paragraph in

Father's proposed order that involved the daughters' ongoing participation in competitive

cheer. This stricken provision provided that both parties agreed that the children would

continue participating in cheer. The provision further provided that the parties agreed to

share the costs of cheer with Father being responsible for 60% and Mother for 40%.

       {¶10} On May 18, 2019, Father enrolled the daughters in competitive cheer for the

2019-2020 season. On May 23, 2019, Mother moved the court to "permit minor children to

participate in cheerleading at school." In the motion, Mother stated that the daughters had

previously participated in competitive cheer but were now entering junior high and wished

                                            -3-
                                                                    Warren CA2020-02-014

to participate in school cheer rather than competitive cheer. Mother also indicated that she

could no longer afford the expense of competitive cheer.

      {¶11} Approximately one month after the issuance of the agreed order, Father

moved for contempt, arguing that Mother had violated the agreed order in multiple respects.

Relevant to this appeal, Father argued that Mother had violated the provision to restrict

communication with the children during his parenting time. Father alleged that Mother

"continually violated" the order by contacting the children outside of the prescribed limited

contact times and that she "excessively" texted the children while in Father's care.

      {¶12} In June 2019, Mother filed a "notice of inability to pay for expenses." In it,

Mother reasserted her financial inability to contribute to the costs associated with the

daughters' participation in competitive cheer.

      {¶13} The magistrate held an evidentiary hearing in June 2019 in order to resolve

those outstanding issues that the parties had not been able to resolve when they went to

court in February. These issues included the disputed shared expenses for the daughters.

Following the hearing, the magistrate issued a decision on June 17, 2019.

      {¶14} With regard to expenses related to the daughters' counselor – who was not

within the parties' insurance coverage network – the record reflects that the magistrate

found that there was not a "clear understanding" between the parties as to whether to split

the counselor costs equally. The magistrate ordered that costs be divided 75% to Father

and 25% to Mother for expenses incurred up to February 25, 2019, when the

misunderstanding became apparent, and thereafter 65% and to Father and 35% to Mother,

in accordance with the SPP's allocation of uninsured medical expenses.

      {¶15} With respect to past competitive cheer expenses, the magistrate's decision

set forth those cheer-related expenses that Father and Mother had agreed to share and

those the parties had not agreed to share. The decision indicated that the magistrate

                                            -4-
                                                                    Warren CA2020-02-014

agreed with an exhibit submitted by Mother at the hearing which indicated that Mother had

already paid $2,101.92 of shared expenses claimed by Father.

        {¶16} The magistrate also heard evidence on Father's motion for contempt alleging

that Mother had violated the agreed order, including the agreed order provision regarding

reduction or restriction of communication with the daughters. The magistrate found that

Father presented insufficient evidence that Mother was in contempt.

        {¶17} Father filed objections to the magistrate's decision. With relevance to this

appeal, Father argued that the magistrate erred in calculating Mother's obligation to

reimburse him for medical and cheer expenses. Father claimed that the magistrate only

considered Mother's spreadsheet exhibit detailing her claims with regard to expenses and

did not consider his competing spreadsheet. With regard to his contempt motion, Father

cited all the evidence he submitted at the hearing indicating that Mother had violated the

communication provisions of the agreed order.

        {¶18} In July 2019, Father again moved for contempt. Father argued that Mother

continued violating provisions of the agreed order by excessively contacting the children or

contacting the children outside of the prescribed hours. Father further argued that Mother

had refused to pay her portion of the costs of competitive cheer for May, June, and July

2019.

        {¶19} In August 2019, Father moved the court to dismiss Mother's June 2019 "notice

of inability to pay for expenses." Father argued that Mother's notice violated a provision in

the SPP that required the parties to submit their disputes to private mediation before

involving the court.

        {¶20} In October 2019, the court issued a decision on Father's objections to the

June magistrate's decision. With regard to the counselor expenses, the court overruled

Father's objections to the magistrate's allocation of past expenses and ordered Mother to

                                            -5-
                                                                             Warren CA2020-02-014

reimburse Father $1,446.25 of $5,785 paid to the counselor.1 With regard to the issue of

expenses for competitive cheer, the court noted that there had not been extensive testimony

presented. Accordingly, the court indicated it would hear additional testimony on the subject

of cheer expenses at a hearing scheduled for November 2019. The court additionally noted

that it would address Father's pending contempt motions and Mother's two filings with

regard to cheer at this November hearing.

       {¶21} In November 2019, shortly before the hearing, Father moved the court to

dismiss Mother's May 2019 motion requesting that the daughters participate in school cheer

rather than competitive cheer. Father again argued that Mother's motion violated the SPP's

private mediation clause.

       {¶22} The court held hearings over two days in November 2019 to resolve the

various outstanding motions and issues. In January 2020, the court issued its final decision.

The court first rejected Father's argument that Mother's filings with respect to school cheer

should be dismissed because she failed to first seek private mediation. The court noted

that Father admitted that he had never sought private mediation before filing any of his

previous motions related to the SPP. The court additionally noted that Father was not

amenable to alternative dispute resolution.

       {¶23} With regard to Father's claim that Mother was in contempt for failing to pay

cheer expenses for the 2019-2020 season, the court noted that the SPP only required the

parties to share in expenses for extracurriculars if they agreed to prior to enrollment. The

court found that Mother had not agreed to pay for competitive cheer for the 2019-2020

season. The court found, due to the lack of an agreement, Mother would not be responsible

for costs associated with competitive cheer after June 17, 2019, because that is when she



1. The court requested additional information from the counselor before addressing allocation of expenses
for future counseling.

                                                  -6-
                                                                   Warren CA2020-02-014

indicated that she would no longer agree to the girls' participation through the "notice of

inability to pay."

       {¶24} Concerning the allocation of expenses for the prior two seasons of cheer, the

court found that Mother had agreed and therefore was obligated to share in the costs for

each season. After considering all the evidence relevant to cheer expenses, the court found

that the disputed cheer expenses totaled $3,967.39. Consequently, the court ordered

Mother to pay Father half that amount, or $1,983.69.

       {¶25} The court next addressed Father's various concerns raised via contempt

motions. With respect to the argument that Mother was "excessively" communicating with

the daughters during Father's parenting time, the court reviewed the communications

submitted by Father and found that they were not excessive. However, the court did find

Mother in contempt for contacting the children outside of the prescribed hours set forth in

the agreed order. The court also found Mother in contempt for not having paid her share

of the cheer expenses for the prior two seasons.

       {¶26} With respect to sanctions for contempt, the court decided it would only

reprimand Mother. In this regard, the court observed that Mother's contempt had not

harmed the daughters. Father appeals, raising five assignments of error.

       {¶27} Assignment of Error No. 1:

       {¶28} THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING TO STAY

APPELLEE'S MAY 23, 2019 AND JUNE 17, 2019 MOTIONS PRIOR TO ATTENDING

MEDIATION.

       {¶29} Father argues that the court abused its discretion when it failed to dismiss or

stay Mother's filings regarding cheer. Father argues that the court should have dismissed

or stayed these filings based upon the SPP provision requiring the parties to seek private




                                           -7-
                                                                                Warren CA2020-02-014

mediation before involving the court.2

        {¶30} An appellate court reviews a domestic relation court's decision involving a

shared parenting plan for an abuse of discretion. See Mack v. Mack, 12th Dist. Butler No.

CA2018-09-179, 2019-Ohio-2379, ¶ 18; Tener v. Tener-Tucker, 12th Dist. Warren No.

CA2004-05-061, 2005-Ohio-3892, ¶ 18. An abuse of discretion implies that the court's

attitude was unreasonable, arbitrary, or unconscionable. Mack at ¶ 14.

        {¶31} The relevant provision from the SPP provided:

                6. Mediation

                In the event that any dispute arises regarding any matter
                concerning this plan that the parties cannot resolve themselves,
                they agree to seek private mediation (with an individual
                counselor, mediation center, or otherwise) prior to seeking
                Court intervention and to share the cost thereof.

        {¶32} The domestic relation court's decision indicates it was primarily based upon

Father's waiver of the mediation clause. Upon review, this court does not find that the

domestic relations court abused its discretion in finding that Father waived the mediation

clause. Father admitted that, despite the parties engaging in a prior round of post-decree

litigation beginning in 2015 as well as the current round commencing in 2018, he had never

attempted to invoke the clause. During this time, the record indicates that Father filed two

motions to terminate shared parenting and five motions for contempt. Father also waited

months to file his first motion to dismiss premised on the mediation clause. Finally, Father

admitted that he had never arranged for a private mediator.

        {¶33} Father nonetheless argues that enforcement of a mediation agreement in a

shared parenting plan is equivalent to enforcement of an arbitration clause in a commercial




2. The domestic relations court's decision noted that Father had agreed to Mother's request that the daughters
participate in school cheer. Consequently, the court found that Mother's motion to participate in school cheer
was moot.

                                                    -8-
                                                                     Warren CA2020-02-014

agreement, and that this court should review the issue based upon the same legal standard.

However, disagreements involving shared parenting plans are not limited to the principles

of contract law. In addition, the domestic relations court must also take into consideration

the children's best interest in resolving disputes involving these types of plans. A domestic

relations court abuses its discretion when it fails to consider the best interest of the child.

See Birch v. Birch, 11 Ohio St.3d 85, 87-88 (1984).

           {¶34} In this regard, the domestic relations court noted that, based upon its

familiarity with Father, he was not a person who would be amenable to resolving his

differences with Mother through alternative dispute resolution. Thus, the court could have

been justified in refusing to enforce the mediation clause based on the conclusion that such

efforts would be fruitless and would unnecessarily lengthen the dispute between Father and

Mother. The record reflects that the daughters were aware of the extent of conflict between

their parents. Any further delay in a resolution of the parties' issues would not be in the

daughters' best interest. This court overrules Father's first assignment of error.

           {¶35} Assignment of Error No. 2:

           {¶36} THE TRIAL COURT'S DETERMINATION THAT APPELLEE DID NOT

AGREE TO COMPETITIVE CHEER EXPENSES AND THEREFORE NO LONGER HAS

TO CONTRIBUTE TO SAID EXPENSES IS BOTH AN ABUSE OF DISCRETION AND

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

           {¶37} Father contends that the court lost its way in finding that Mother had not

agreed to share in the expense of the daughters' participation in competitive cheer. Father

contends that the greater weight of the evidence showed that Mother agreed to cheer, albeit

tacitly.

           {¶38} This court reviews the factual findings of the domestic relations court on a

manifest weight of the evidence standard. See Brown v. Brown, 12th Dist. Clermont No.

                                              -9-
                                                                    Warren CA2020-02-014

CA2018-08-064, 2019-Ohio-2164, ¶ 30. In reviewing the manifest weight of the evidence,

this court weighs the evidence and all reasonable inferences, considers the credibility of

witnesses and determines whether in resolving conflicts in the evidence, the finder of fact

clearly lost its way and created such a manifest miscarriage of justice that the judgment

must be reversed and a new trial ordered. Id., citing Eastley v. Volkman, 132 Ohio St.3d

328, 2012-Ohio-2179, ¶ 20.

      {¶39} Father's argument that he was entitled to reimbursement from Mother derives

from the following SPP provision:

             Mother and Father shall be equally responsible for the cost of
             the children's sports related extracurricular activities, including
             equipment, recreational activities (dance, gymnastics, piano,
             etc.) as long as the parties agree to the activities prior to
             enrollment.

      {¶40} Father argues that the first time that Mother informed him that she did not

agree to share in the costs of competitive cheer was on May 21, 2019, three days after

Father enrolled the daughters. Prior to enrollment, Father contends that Mother "signaled"

an "implicit agreement to continue sharing the costs" of competitive cheer. He argues that

Mother was aware of steps he had taken towards enrolling the daughters. He also contends

that Mother knew that parents must renew a child's commitment to competitive cheer on

enrollment day, which was May 18, 2019, and the child must participate in tryouts before

enrollment day. Father points out that Mother was aware that the daughters attended

tryouts on May 15 and 16, 2019, and also texted their cheer coach that they would be

returning for another year. Additionally, Father cites the background fact that the daughters

enjoyed competitive cheer, which they had been involved in for many years.

      {¶41} Upon review, this court does not find that the domestic relations court lost its

way in finding that Mother had not agreed to share in the cost of competitive cheer for the

2019-2020 season. The SPP only obligated each parent to share in costs of sports-related

                                           - 10 -
                                                                    Warren CA2020-02-014

extracurricular activities if both parents agreed to that activity prior to enrollment. While

Father concentrates on selective facts that he claims led him to believe there was an

unstated agreement on competitive cheer, he points to no evidence of any particular

affirmative statement or representation by Mother in which she agreed to share the cost of

the activity. In fact, Father's testimony at the hearing underscores the fact that he lacked

such evidence. In explaining why he believed they had a mutual agreement to share costs,

Father testified, "there was never anything given to me [by Mother] saying I don't agree to

[competitive cheer]."

       {¶42} The agreed order undercuts Father's claim that the parties had a tacit

agreement to share cheer expenses or that Father could reasonably believe that such an

agreement existed. The magistrate issued the agreed order May 1, 2019, or 17 days before

the cheer commitment day. The court used Father's proposed entry as the basis for the

agreed order, but specifically struck out the provision in the proposed order that stated that

the parties agreed to enroll the children in cheer and share the costs. The magistrate's

decision reflected that the agreed order, as modified by the magistrate, precisely reflected

the agreement that the parties had reached in court at the prior hearing in February. Father

did not move to set aside the agreed order or otherwise challenge this determination. Thus,

the record indicates that Father would have been aware, since at least February 2019, and

then reminded again on May 1, 2019, that there was a contested issue between the parties

about sharing in the costs of the competitive cheer season.

       {¶43} Finally, the record contains an email exchange between Father and Mother

on the day before, and the day of, enrollment. On May 17, 2019, Father e-mailed Mother,

"Commitment day is tomorrow, how do you want to pay your portion?" Mother did not

respond until the following morning and instead of answering the question, indicated that




                                            - 11 -
                                                                                Warren CA2020-02-014

she had contacted her attorney "about this issue" and was waiting for a response.3 Father's

e-mail, revealing that the parties had not yet agreed on sharing costs the day before

commitment day, underscores the fact that the parties did not have an agreement in place

and that he was aware of the lack of an agreement.

        {¶44} The SPP required an agreement prior to enrollment to obligate both parties,

not an implicit agreement or the following of custom concerning the daughters' past

enrollments. When Father enrolled the daughters in cheer without having first obtained

Mother's explicit agreement to share costs, he risked obligating himself to the shoulder the

entire costs on his own. Given the history of disputes between the parties, Father could not

reasonably rely on an assumption concerning Mother's amenability towards sharing the

significant costs associated with this extracurricular activity.4

        {¶45} Father also argues that the court should have ordered Mother to share in the

costs of the 2019-2020 competitive cheer season based upon the doctrine of promissory

estoppel. He contends that, because of Mother's actions prior to enrollment, he was

induced to believe that she would share the costs. To the extent promissory estoppel has

any relevance in a dispute over shared parenting, the doctrine requires evidence of a "clear

and unambiguous promise." Moellering Industries, Inc. v. Nalagatla, 12th Dist. Warren No.

CA2012-10-104, 2013-Ohio-3995, ¶ 15.                  As explained above, Father presented no

evidence of any clear and unambiguous promise by Mother regarding sharing the costs of

competitive cheer.

        {¶46} Finally, Father argues that it was in the daughters' best interest that both



3. Father testified he received Mother's e-mail after having already enrolled the daughters.

4. Mother argued that the annual cost for the daughters' participation in competitive cheer was approximately
$18,000. Father disputed this amount. However, undisputed evidence at the hearing indicated thousands of
dollars per year in team dues, which dues did not include the cost for travel expenses for out-of-town
tournaments.

                                                   - 12 -
                                                                     Warren CA2020-02-014

parents equally share in the costs of competitive cheer. Father cites this court's case in

Brown, 2019-Ohio-2164, for the general proposition that extracurricular activities, like cheer,

are in the best interest of minor children. Father argues that continued participation in

competitive cheer was in the daughters' best interest and that if he was required to pay for

cheer on his own, there was a possibility that the daughters might not be able to continue

to participate.

       {¶47} Brown involved a motion to modify a shared parenting plan and the domestic

relations court's consideration of various facts relevant to that decision, including the

conclusion that one parent was using his opposition to the child's participation in cheer as

a litigation strategy in order to acquire more parenting time. Id. at ¶ 49. Brown is irrelevant

to the question here, which is whether Mother, under the terms of the SPP, agreed to share

in the cost of competitive cheer. Additionally, Father's argument implies that Mother's

indication that she could not pay for cheer would foreclose the daughters' participation.

However, Mother never indicated that she was opposed to the daughters' participation in

competitive cheer. She just could not afford to support the extracurricular. At the hearing,

Mother testified that she would do what she could to support the daughters' participation,

such as making sure they had transportation to their events or practices. This court

overrules Father's second assignment of error.

       {¶48} Assignment of Error No. 3:

       {¶49} THE TRIAL COURT'S RECONCILIATION OF PAST EXPENSES IS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶50} Father argues that the domestic relations court "improperly and inaccurately

determined allocation of extracurricular and medical expenses." Father contends that the

court, in calculating expenses, relied on a spreadsheet submitted by Mother that contained

"inexact figures of expenses" and that the court did not consider his competing spreadsheet

                                            - 13 -
                                                                  Warren CA2020-02-014

of expenses.

       {¶51} The domestic relations court overruled Father's objection to the magistrate's

allocation of expenses for the daughters' counselor and found Mother responsible for

$1,446.25 for pre-February 25, 2019 expenses. While addressing Father's objections to

the portion of the magistrate's decision addressing cheer expenses, the court noted that

there had not been "extensive testimony regarding cheer expenses" presented.

Accordingly, the court indicated it would hear additional evidence on that subject at the

November hearing and admonished the parties that the court "will expect both parents and

their attorneys to be fully prepared."

       {¶52} At the November hearing, the parties both testified about past cheer

expenses. Father testified concerning his Exhibit N, which consisted of various receipts,

billing records, and a spreadsheet of expenses. The spreadsheet indicated that Father

claimed a total expenditure of approximately $6,200 related to competitive cheer, and thus

sought reimbursement for half that amount, or $3,100. Mother testified concerning her

Exhibit 55, which was also a spreadsheet. Mother explained that she used Father's Exhibit

N spreadsheet and, line by line, added notations indicating that she had already paid for

certain claimed expenses, or that Father had duplicated certain expenses. In substance,

Mother claimed that she had already paid approximately $2,100 of the $3,100 that Father

argued was owed to him.

       {¶53} The parties then informed the court that most of the underlying evidence

supporting the figures in the two spreadsheets was not available but had been introduced

into evidence at the June hearing before the magistrate. The parties discussed this issue

and Father ultimately agreed that he did not see the need to introduce additional evidence

and that the court could simply consider the exhibits introduced at the June hearing in

making its decision as to reimbursement owed by Mother.

                                          - 14 -
                                                                    Warren CA2020-02-014

       {¶54} The domestic relations court's decision reflects that it considered the exhibits

submitted by the parties because the court listed each document and claimed expense it

reviewed. Based upon this review, the court found that the total of Father's claimed

expenses for cheer was $3,967.39. Accordingly, the court ordered Mother to pay half that

amount, or $1,983.69.

       {¶55} Father's brief fails to identify any specific finding of an expense by domestic

relations court that he claims was inaccurate. He also never identifies where the record

reflects the proof of expenses for which he claims he should have been reimbursed.

Instead, Father vaguely claims that there were inaccuracies in Mother's evidence and

contends that the domestic relations court should have given "more thorough consideration"

to his argument that Mother's evidence was inaccurate.

       {¶56} "The burden of affirmatively demonstrating error on appeal rests with the party

asserting error." Sparks v. Sparks, 12th Dist. Warren No. CA2010-10-096, 2011-Ohio-

5746, ¶ 17.    "An appellant must present his or her contentions with respect to each

assignment of error and the reasons supporting those contentions, including citations to

legal authorities and parts of the record upon which the appellant relies." Id. "It is not the

duty of an appellate court to search the record for evidence to support an appellant's

argument as to any alleged error." Spillane v. Spillane, 12th Dist. Butler No. CA2019-12-

206, 2020-Ohio-5052, ¶ 40, citing Chambers v. Setzer, 12th Dist. Clermont No. CA2015-

10-078, 2016-Ohio-3219, ¶ 7.

       {¶57} Father concedes that the evidence submitted to the court by both sides made

it "exceptionally difficult, if not impossible, to glean from the evidence and testimony * * *

what expenses should have been allocated to the parties." Nonetheless, the domestic

relations court's decision reflects careful and thorough consideration of the evidence. The

court specifically noted Father's evidence submitted in support of his claims for

                                            - 15 -
                                                                   Warren CA2020-02-014

reimbursement. Moreover, despite the court's admonishment, the parties apparently were

unprepared to present their case to the domestic relations court regarding cheer expenses.

Father agreed that the court should consider the evidence submitted to the magistrate.

There is no indication that the court failed to consider Father's evidence. This court finds

no error and overrules Father's third assignment of error.

       {¶58} Assignment of Error No. 4:

       {¶59} IT WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE FOR THE

COURT TO FIND APPELLEE DID NOT EXCESSIVELY COMMUNICATE WITH THE

MINOR CHILDREN DURING APPELLANT'S PARENTING TIME AND WAS THEREFORE

NOT IN CONTEMPT.

       {¶60} Father contends that the court lost its way in finding that Mother was not

"excessively" texting the daughters during his parenting time.      Father states that he

submitted a 53-page document detailing Mother's text communications during his parenting

time over a months-long period. With respect to his claim that the communications were

"excessive," Father points to his testimony at the hearing in which he claimed that, due to

Mother's texting, he "can't do anything with the girls."

       {¶61} In its decision, the domestic relations court reviewed the text messages

submitted by Father, quoting from, and describing them at length. The court found the

messages all in the nature of normal parent-child communications. The court found that

none of the messages disparaged Father and none would appear to have intruded upon

Father's parenting time. Accordingly, the court concluded that Father had not demonstrated

"excessive" communication in violation of the agreed order.

       {¶62} This court finds that the domestic relations court's conclusions are supported

by the weight of the evidence. The text messages included in Father's exhibit consist of

brief, non-controversial communications between Mother and daughters that could not have

                                             - 16 -
                                                                     Warren CA2020-02-014

conceivably caused a disturbance during Father's parenting time.               Certainly, the

communications do not support the argument that Father was prevented from doing

"anything with the girls."

       {¶63} Moreover, in order to sustain a contempt motion, the moving party must

establish by clear and convincing evidence that a valid court order exists, that the offending

party had knowledge of the order, and that the offending party violated such order. Hetterick

v. Hetterick, 12th Dist. Brown No. CA2012-02-002, 2013-Ohio-15, ¶ 35.

       {¶64} As noted by the domestic relations court, the agreed order did not specify

what would be considered "excessive" communication and did even use that word. The

order only admonished the parents to "reduce" their texting, emailing and telephone contact

with the children while the children were in the care of the other parent. Thus, the court

was justified in declining to find Mother in contempt for lack of clear and convincing evidence

of what would constitute "excessive" communications under the agreed order.

       {¶65} Finally, although Father presents this issue as a challenge to the weight of the

evidence, a finding of contempt is within the sound discretion of the domestic relations court.

Fox v. Fox, 12th Dist. Butler No. CA2014-02-027, 2015-Ohio-2728, ¶ 9.             The court's

discussion of its reasoning on this matter does not evidence an attitude that was

unreasonable, arbitrary, or unconscionable. This court overrules Father's fourth assignment

of error.

       {¶66} Assignment of Error No. 5:

       {¶67} THE TRIAL COURT ABUSED ITS DISCRETION IN FAILING TO AWARD

APPELLANT ATTORNEY FEES AFTER FINDING APPELLEE IN CONTEMPT OF

COURT.

       {¶68} Father argues that the court abused its discretion in not awarding him attorney

fees despite finding that Mother was in contempt of court for her failure to pay for past cheer

                                            - 17 -
                                                                               Warren CA2020-02-014

expenses and for contacting the children in violation of the agreed order. Father argues

that merely admonishing Mother for her violations was an insufficient sanction.

        {¶69} "[T]he power to punish for contempt has traditionally been regarded as

inherent in the courts * * *." Cincinnati v. Cincinnati Dist. Council 51, 35 Ohio St.2d 197,

207 (1973). Courts have "wide discretion to determine the punishment for contempt of

[their] own orders." State ex rel. Anderson v. Indus. Comm., 9 Ohio St.3d 170, 172 (1984).

"A trial court may, within its discretion, include attorney fees as part of the costs taxable to

a [party] found guilty of civil contempt." Planned Parenthood Assn. of Cincinnati, Inc. v.

Project Jericho, 52 Ohio St.3d 56, 67 (1990), citing State ex rel. Fraternal Order of Police,

v. Dayton, 49 Ohio St.2d 219 (1977), syllabus. Accord Tener v. Tener-Tucker, 12th Dist.

Warren No. CA2004-05-061, 2005-Ohio-3892, ¶ 37.5

        {¶70} Upon review, we do not find that the trial court's decision to admonish Mother,

rather than order attorney fees, evidences an attitude that was unreasonable, arbitrary, or

unconscionable. This dispute largely arose because of communication issues by both

parties. Since the date of the agreed order, Father filed three contempt motions, alleging

nine instances of contempt. He only proved contempt in two instances and in both cases

the domestic relations court felt that Mother's actions had caused no harm to the daughters.

The court's comments during the hearing indicate that the Court believed that Father would

file a motion for contempt against Mother anytime he perceived any infraction. In this

regard, during the hearing Father threatened that he had a filing ready to allege 14 more



5. Father did not cite or otherwise seek a contempt order against Mother under R.C. 3109.051(K), which
mandates reasonable attorney fees for contempt of court for failing to comply with "any order or decree
granting parenting time rights." Hart v. Spenceley, 12th Dist. Butler No. CA2011-08-165, 2013-Ohio-653, ¶
21. Though there was no evidence that Mother's contempt for failure to share costs for earlier cheer seasons
resulted in any loss in Father's parenting time, such contempt could arguably fall within the ambit of R.C.
3109.051(K) because that obligation arose from the SPP. Contempt of the agreed order would seemingly not
fall within the statute because the agreed order did not grant parenting time rights. Regardless, Father
appears to have moved for contempt under the court's inherent authority.


                                                  - 18 -
                                                                  Warren CA2020-02-014

instances of contempt against Mother.      Under these circumstances, we defer to the

discretion of the domestic relations court to determine an appropriate sanction and in this

case, an admonishment appears reasonable. This court overrules Father's fifth assignment

of error.

       {¶71} Judgment affirmed.


       M. POWELL, P.J., and S. POWELL, J., concur.




                                          - 19 -